In the Missouri Court of Appeals
                                 Western District

 ROBERT GORDON, Guardian Ad Litem         )
 on Behalf of:                            )
                                          )
 G.J.E., I.G.E., and S.J.E.; AMY E.       )
 SCHRAMM f/k/a AMY E. EPPERLY,            )          WD78959 Consolidated with
                               Appellant, )          WD78964
 v.                                       )
                                          )
 BRADLEY G. EPPERLY,                      )          FILED: September 27, 2016
                             Respondent. )

      APPEAL FROM THE CIRCUIT COURT OF JACKSON COUNTY
               THE HONORABLE KEVIN D. HARRELL, JUDGE

 BEFORE VICTOR C. HOWARD, PRESIDING JUDGE, LISA WHITE HARDWICK, AND
                    EDWARD R. ARDINI, JR., JUDGES

      Robert Gordon, guardian ad litem ("GAL"), and Amy E. Schramm ("Mother"),

appeal the judgment modifying custody of Mother and Bradley G. Epperly's

("Father") three children. The GAL and Mother contend the court erred in denying

their motions for change of judge; failing to make findings detailing the factors that

resulted in the court's rejection of the GAL's proposed custodial arrangement; and

granting Father joint legal and joint physical custody. For reasons explained herein,

we affirm.
                              FACTUAL AND PROCEDURAL HISTORY1

       Mother and Father were married in 2001. They had three children: a

daughter, born on February 13, 2003; a son, born on September 16, 2004; and a

son, born on July 13, 2006.

       Mother and Father's marriage was dissolved on August 31, 2006. In the

dissolution judgment, the court approved Mother and Father's agreed-upon

parenting plan, which provided for Mother to have sole physical custody and the

parties to share joint legal custody. With regard to Father's visitation, the

parenting plan stated that the children "shall reside with [Mother] and for the time

being, given the tender years of the minor children, [Father] shall have weekly visits

in Kansas City, Missouri under the supervision of [Mother] at a minimum of 1 day

per week as agreed by the parties." The court ordered Father to pay Mother

$1000 per month in child support.

       At the time of the dissolution, Father was working for the Army National

Guard. He served in Afghanistan from September 2009 to September 2010 and



1
  Father has filed a motion to strike the GAL and Mother's brief and to dismiss the appeal because
their statement of facts violates Rule 84.04(c). Rule 84.04(c) requires that an appellant's brief
contain a "fair and concise statement of the facts relevant to the questions presented for
determination without argument." "'The primary purpose of the statement of facts is to afford an
immediate, accurate, complete and unbiased understanding of the facts of the case.'" Blanks v.
Fluor Corp., 450 S.W.3d 308, 324 n.1 (Mo. App. 2014) (citation omitted). We agree with Father
that the GAL and Mother's statement of facts violates Rule 84.04(c) and falls short of fulfilling its
purpose. Their 30-page statement of facts consists almost entirely of Mother's self-serving
testimony and evidence favorable to her, and it appears to be aimed solely at portraying Father in a
negative light. "Emphasizing facts favorable to the appellant and omitting others essential to the
respondent does not substantially comply with Rule 84.04." Blanks, 450 S.W.3d at 324 n.1.
Although failing to comply with briefing requirements is an appropriate ground for dismissing an
appeal, we decline to do so because this case involves the best interests of minor children.
G.J.R.B. ex rel. R.J.K. v. J.K.B., 269 S.W.3d 546, 549 n.1 (Mo. App. 2008).

                                                  2
received several awards and commendations. From 2006 to 2011, when Father

was not deployed overseas, Mother allowed Father to have some unsupervised

visitation with the children in public places. Mother never allowed Father overnight

visitation with the children, and she did not allow him visitation during major

holidays except for a couple of Christmas Eves and a Memorial Day and/or Labor

Day weekend. In late 2011 and 2012, paternal grandparents supervised Father's

visits with the children at Mother's request.

      Father has a history of problems with alcohol. He sought in-patient

treatment for his drinking in 2005 and 2012. Father last drank to intoxication in

April 2012 and has not consumed any alcohol since March 2014. He regularly

attends Alcoholics Anonymous and receives counseling. There was no evidence

that Father ever drank around the children, and he has never been cited for an

alcohol-related offense.

      In November 2012, Father filed a motion to modify the dissolution judgment

to allow the parties to share joint physical custody of the children. After Father

filed his motion to modify, Mother refused to allow paternal grandparents to

supervise Father's visits and insisted that she supervise them.

      In April 2013, the court appointed Dana Outlaw as guardian ad litem for the

minor children. Also in April 2013, Father filed a motion to lift the restrictions on

his parenting time or, in the alternative, to substitute his present wife, whom he

married in March 2013, as supervisor. Following a hearing and apparently upon




                                           3
the parties' agreement,2 on July 19, 2013, the court ordered that Mother be

removed as supervisor of Father's visitation and that Father be granted, at a

minimum, weekly visitation with the children, to be supervised by paternal

grandparents. Mother then filed a counter-motion to modify in which she asked

the court to award her both sole physical and sole legal custody.

          Mother subsequently stopped allowing paternal grandparents to supervise

Father’s visitation. She offered Father supervised visitation only through the Layne

Project, the Guardian Program, or therapists, at Father’s expense.3 Also, Mother

requested that Father sign a contract, which contained restrictions on his visitation,

before she would allow him to have visitation. On April 2, 2014, Father filed a

family access motion. This motion was given a separate case number from

Father's motion to modify. Nevertheless, the court entered an order stating that

Father's family access motion would be heard at the trial setting on the custody

modification case.

          Trial on Father's motion to modify, Mother's counter-motion to modify, and

Father's family access motion was held on May 27-28, 2014.4 Father, as movant,

proceeded first and called two witnesses, while the guardian ad litem called two


2
 The court's order indicates that the parties reached an agreement with regard to Father's motion.
The terms of the agreement are not part of the record.

3
  The court found that Mother stopped allowing paternal grandparents to supervise based upon the
report of Dr. Aileen Utley, who performed a psychological evaluation of Father, and discussions with
the children’s therapist, Kevin Chafin. The court found that Mother’s reliance on Utley’s report and
Chafin, who provided no documentation to support his testimony, was “unjustifiable.” The court’s
findings indicate that it gave Utley’s report and Chafin’s testimony little weight.

4
    The court also took up two other motions that are not relevant to this appeal.

                                                    4
expert witnesses out of turn. By the end of the day on May 28, 2014, Father had

not yet rested, and Mother had not yet called any witnesses. The case was

continued to December 11, 2014, for further evidence.

      On June 18, 2014, Father filed a second family access motion. In this

motion, he alleged that he had not been allowed visitation with his children since

January 19, 2014. He requested an immediate hearing on the motion. The court

set the hearing on the motion for August 20, 2014. Before the hearing, Mother

filed a motion to consolidate the family access case with the modification case.

Mother also filed a motion to appoint the guardian ad litem from the modification

case to serve as guardian ad litem in the family access case, but the motion

appears to have been erroneously filed in the original dissolution case.

      On August 20, 2014, Mother and Father appeared for the hearing on the

family access case. Having not been made a party to the family access case, the

guardian ad litem did not appear. According to Mother, the court asked counsel for

Mother and Father if they wished to speak in chambers. Mother contends that her

counsel told the court's clerk that she did not want to speak in chambers but

wanted the proceedings to be on the record, while Father's counsel indicated that

he wanted to speak in chambers. According to Father, however, the in-chambers

conference was “an accommodation to Mother’s counsel.” The in-chambers

conference lasted two hours. The guardian ad litem was not present, and no

record of the in-chambers conference was made.




                                          5
      Mother asserts that, in chambers, her counsel argued to the court that it

could not proceed or take up any issues in the custody modification case without

the guardian ad litem present. She also noted that only the family access case had

been noticed for hearing. Additionally, she argued that the court's refusal to

consolidate the custody modification case and the family access case subjected the

parties to conflicting judgments. According to Mother, the court indicated to

counsel that it was dismissing Father's second family access motion on the court's

own motion and that the parties could either agree to supervised visitation through

the Connections Supervised Visitation Program or Mother could supervise Father's

visitation with the minor children as set forth in the original dissolution judgment.

According to Father, Mother "refused all suggested solutions offered by [the

court]."

      After the in-chambers conference, the court went on the record and stated

that it was dismissing Father's family access case, thereby rendering moot

Mother's motion to appoint a guardian ad litem and her motion to consolidate the

case with the custody modification case. The court also stated that it was setting

aside its July 19, 2013 order in the custody modification case. The court

explained that, in the stipulation that formed the basis for that order, the parties

had agreed to Father's having weekly visits with the children, supervised by

paternal grandparents. Because Father alleged that he had not seen the children in

seven months, the court decided to set aside that order and order the parties to




                                           6
follow the original dissolution judgment, whereby Mother would supervise Father's

visitation. The court entered a written order to this effect on September 9, 2014.

      Meanwhile, Father filed a motion to remove Outlaw as guardian ad litem. In

this motion, Father alleged that Outlaw, along with Mother's counsel, had

instructed Mother to disregard the court's order to allow Father visitation with the

children in accordance with the dissolution judgment. Mother filed a motion for a

mistrial in the custody modification case or, in the alternative, to set aside the

court's September 9, 2014 order because the court had no authority to enter the

order, and the order put Mother and the children at risk of danger. The court held a

hearing on the motions, took them under advisement, and set the case for a review

hearing in two weeks "to make sure that the parties were complying" with the

order to follow the dissolution judgment.

      On October 24, 2014, the court held its review hearing. The court heard

arguments from counsel but did not take evidence. Father's counsel noted that

Mother had not allowed Father to see the children for over nine months, while

Mother's counsel argued that Mother had offered Father visitation supervised by

third parties, but Father had not accepted. Father's counsel argued that Mother

offered Father only visitation supervised by persons that he would have to pay to

be the supervisor.

      After hearing counsel's arguments, the court stated that there was nothing

ambiguous about the provision in the parties' dissolution judgment requiring that

Mother allow Father one day of visitation each week, supervised by her. The court

                                            7
further stated that the parties were not following that judgment. The court issued

a show cause order to Mother directing her to return in one week to show cause

why she failed to comply with the dissolution judgment.

      On October 26, 2014, Mother, Father, and the children met for a supervised

visit along with a mediator. This was the first time that Father had seen the

children since January 19, 2014. After the visit, Mother requested a continuance

of the show cause hearing, but the court denied her request.

      The court held the show cause hearing on October 31, 2014. According to

Mother, she brought two witnesses, including a paid expert, to testify on her

behalf, but the court refused to allow the testimony. Mother asserts that she was

allowed to testify for approximately ten minutes, but the court allowed Father's

counsel to repeatedly interrupt her. The record on appeal does not include a

transcript of the hearing. It does not appear that a contempt order was entered.

      On November 4, 2014, the court disqualified Outlaw as guardian ad litem

and appointed Robert Gordon in her place. The court also ordered a mistrial in the

modification case due to Gordon's appointment, and the court set a new trial for

April 27 through May 1, 2015. Two weeks after he was appointed, the GAL filed

a motion for an automatic change of judge under Rule 51.05. The court denied his

motion. In the meantime, Father filed an amended motion to modify custody in

which he requested sole legal and sole physical custody.

      The court held a pretrial conference on December 10, 2014. According to

Mother, the court told the parties that the April 27 through May 1, 2015 trial

                                         8
setting was a firm setting and would not be changed. On December 22, 2014,

however, the court, on its own motion, reset the trial for April 13 through April 17,

2015. After Mother requested to continue this due to her counsel's unavailability,

the court told the parties that it would do so only if all the parties agreed.

Ultimately, after the parties agreed, the court continued the trial to April 20

through 24, 2015. When Father later requested that the court continue a pretrial

conference set for April 1, 2015, the court granted his request.

      Mother then filed a motion for change of judge for cause. In this motion, she

argued that, because the presiding judge of the 16th Judicial Circuit had reassigned

the trial judge to non-domestic cases, effective January 1, 2015, the trial judge

lacked the authority to hear the case. Mother contended that this case was the

only domestic case that the trial judge had retained after the presiding judge's

administrative order. The court denied the motion. Mother filed an amended

motion for change of judge for cause due to the court's alleged prejudice and bias

and attitude of personal enmity toward her and in favor of Father. The court

denied the motion.

      Trial was held on April 20 through 24, 2015. Following the trial, the court

entered its judgment modifying the parties' dissolution judgment to award Father

and Mother joint legal and joint physical custody. The court adopted and modified

Father's proposed parenting plan. Pursuant to the court's modified plan, the

children were to continue to reside with Mother, with Father having parenting time

every other weekend, every Wednesday evening, alternating holidays, and half of

                                           9
the summer. The court also awarded Father compensatory time to make up for the

nine months in 2014 that Mother did not allow Father visitation. The court ordered

Father not to consume alcohol at any time prior to or during any period of parenting

time and to install an ignition lock on his vehicle for six months after entry of the

modification judgment, regularly attend Alcoholics Anonymous at least four times a

month, obtain a sponsor at Alcoholics Anonymous, and continue individual

counseling for 12 months. Mother and the GAL appeal. Additional facts will be

set forth as necessary to address the points on appeal.

                                  STANDARD OF REVIEW

      Appellate review of a judgment modifying a dissolution decree is under the

standard of Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). Lueckenotte

v. Lueckenotte, 34 S.W.3d 387, 397 (Mo. banc 2001). We will affirm the circuit

court's judgment unless there is no substantial evidence to support it, it is against

the weight of the evidence, or it erroneously declares or applies the law. Id. We

view the evidence and any reasonable inferences therefrom in the light most

favorable to the court's decision and disregard all contrary evidence and inferences.

Pratt v. Ferber, 335 S.W.3d 90, 93 (Mo. App. 2011). In doing so, we recognize

that “’[j]udging credibility and assigning weight to evidence and testimony are

matters for the trial court, which is free to believe none, part, or all of the

testimony of any witness.’” Wennihan v. Wennihan, 452 S.W.3d 723, 727 (Mo.

App. 2015) (citation omitted).

                                        ANALYSIS

                                           10
Point I -- GAL's Motion for Change of Judge Without Cause

      In Point I, the GAL contends the circuit court erred in denying his motion for

change of judge without cause. He argues that the court had no authority to deny

the motion because he filed it within 30 days of his appointment as guardian ad

litem, and he had not filed any prior motion for change of judge.

      We review this issue of law de novo. In re S.M.H., 160 S.W.3d 355, 359

(Mo. banc 2005). "Rule 51.05 grants a party the absolute right to disqualify a

judge once without cause or any showing of prejudice." State ex rel. Manion v.

Elliott, 305 S.W.3d 462, 464 (Mo. banc 2010). Rule 51.05(d) provides that an

application for change of judge "may be made by one or more parties in any of the

following classes: (1) plaintiffs; (2) defendants; (3) third-party plaintiffs (where a

separate trial has been ordered); (4) third-party defendants; or (5) intervenors."

      During oral argument, the GAL argued, without citing any authority, that he

should be deemed to be a third-party plaintiff for purposes of construing Rule

51.05(d). In his motion for change of judge, however, the GAL contended that he

should be deemed to be a “third-party respondent,” a claim which he does not

assert on appeal. "'Parties are bound by the position they took in the trial court

and will not be heard on a different theory on appeal.'" Rapp v. Eagle Plumbing,

Inc., 440 S.W.3d 519, 523 (Mo. App. 2014) (citation omitted).

      Gratuitously, we note that a guardian ad litem does not fit the description of

a third-party plaintiff as a “defending party” under Rule 52.11, which governs third-

party practice. Furthermore, the plain language of Rule 51.05(d) allows for the

                                          11
filing of a change of judge motion by “third-party plaintiffs (where a separate trial

has been ordered),” (emphasis added), which is clearly not the case here.5

       A guardian ad litem is simply not listed among the classes of parties that

may file a motion for change of judge under Rule 51.05(d). To find that Rule

51.05(d) includes a guardian ad litem, when the rule's plain language indicates that

it does not, would require adding language to the rule that is not there. As with

statutes, we do not add language to Supreme Court rules where it does not exist.

See Frye v. Levy, 440 S.W.3d 405, 424 (Mo. banc 2014). We must interpret the

language of rule as the Supreme Court has written it. See id.6

       Additionally, even if we could somehow construe Rule 51.05 as allowing a

guardian ad litem to file an application for change of judge, the GAL's motion is

untimely. Pursuant to Rule 51.05(b), a party must file an application for change of

judge within 60 days from service of process or 30 days from the designation of


5
  Alternatively, the GAL asserts in his brief that a guardian ad litem should be deemed to be an
intervenor for purposes of Rule 51.05(d). In his motion for change of judge, the GAL specifically
stated that "the Guardian ad Litem is not an intervening party in this matter." Again, the GAL is
bound by the position he took in the trial court and cannot assert a different theory on appeal.
Rapp, 440 S.W.3d at 523. Gratuitously, we note that a guardian ad litem does not fall under Rule
52.12's description of an intervenor. Moreover, the GAL did not file his motion for change of judge
within 180 days of the designation of the trial judge, which is the maximum time limit for
intervenors to file such a motion. Rule 51.05(b).

6
   The GAL notes that Section 452.785.4, RSMo Cum. Supp. 2013, states that "[t]he guardian ad
litem may, for the purpose of determining custody of the child only, participate in the proceeding as
if such guardian ad litem were a party." The GAL contends that this language means that he, like
Mother and Father, has the right to seek an automatic change of judge. It is undisputed that a
guardian ad litem participates like a party in the custody proceeding and has the powers set forth in
Section 452.423.3, RSMo Cum. Supp. 2013, which include acting as the child's legal
representative at the hearing, cross-examining and subpoenaing witnesses, and conducting
interviews prior to the hearing. Nonetheless, a guardian ad litem simply does not fall within any of
Rule 51.05(d)'s list of the classes of parties that may file an application for an automatic change of
judge.


                                                 12
the trial judge, whichever time is longer. The trial judge in this case was

designated on November 16, 2012. The court entered an order appointing Outlaw

to be guardian ad litem on April 12, 2013. After the court disqualified Outlaw as

the guardian ad litem, the GAL was appointed in her place on November 4, 2014.

He then filed his motion for change of judge on November 18, 2014, over two

years after the trial judge was designated and over eighteen months after the court

appointed a guardian ad litem in the case. Although the GAL contends that his

motion was timely because it was filed within 60 days from the date he received

notice of the order appointing him, he offers no authority to support his claim that

the clock reset when he was appointed to replace the original guardian ad litem.

The circuit court did not err in denying the GAL's motion for change of judge under

Rule 51.05. Point I is denied.

Point II -- Mother's Motion for Change of Judge for Cause

      In Point II, Mother contends the circuit court erred in denying her motion for

change of judge for cause because the court had no authority to hear domestic

cases. Specifically, she argues that, while this case was pending, the presiding

judge of the Circuit Court of Jackson County reassigned the trial judge from the

family court to criminal and non-domestic cases. Mother asserts that, after this

reassignment became effective on January 1, 2015, the trial judge lost his

authority to hear all domestic cases, including this one.




                                         13
       Section 487.0107 provides that the Circuit Court of Jackson County is one

of the judicial circuits that shall have a family court division. § 487.010.1(3). The

judicial circuit's presiding judge has the authority to designate the family court

division as well as to assign judges to divisions and assign judges to hear cases or

classes of cases §§ 487.010.3 and 478.240.2. Section 487.080(1) gives the

family court "exclusive original jurisdiction to hear and determine . . . [a]ll actions

or proceedings governed by chapter 452 including . . . child custody and

modification actions."

       It is undisputed that, when this case was assigned to the trial judge in

November 2012, the trial judge had been designated as a family court division and,

therefore, had the authority to hear and determine Father's motion to modify

custody pursuant to these statutory provisions. Mother contends that, when the

presiding judge later reassigned the trial judge to non-domestic cases, the trial

judge had no authority to hear the case. To support this argument, she relies on

State ex rel. Delgado v. Merrell, 86 S.W.3d 468, 472 n.5 (Mo. App. 2002). The

footnote Mother cites in Delgado does not stand for this proposition, however.

Instead, the footnote merely notes that, because the associate circuit judge had

been assigned to hear classes of civil cases not exceeding $25,000, the associate

circuit judge would not automatically have been assigned to hear the case at issue,

as its amount in controversy exceeded $25,000. Id. The court did not state that



7
 All statutory references are to the Revised Statutes of Missouri 2000, as updated by the 2013
Cumulative Supplement.

                                               14
the associate circuit judge had no authority to hear the case or that it was improper

for the presiding judge to have assigned the case to the associate circuit judge due

to the fact that it was not within the classes of cases to which the associate circuit

judge had been assigned.

      Mother argues that an order from the presiding judge was required for the

trial judge to retain this domestic case after January 1, 2015. We disagree.         The

16th Judicial Circuit's local rule 6.2.4.5 specifically provides that "[a]fter a civil or

domestic case has been assigned in accordance with the foregoing provisions of

this rule, it shall remain on that division until tried or otherwise disposed of, unless

it is transferred to another division or docket in accordance with these Rules."

(Emphasis added.)

      This domestic relations case was properly assigned to this trial judge;

therefore, it remained in this trial judge's division until it was tried or otherwise

disposed of or transferred to another division. No separate or special order from

the presiding judge was necessary. Because the trial judge had the authority to

hear this case, he did not err in denying Mother's motion for change of judge on

this basis. Point II is denied.

Point III -- Mother's Amended Motion for Change of Judge for Cause

      In Point III, Mother contends the circuit court erred in summarily overruling

her amended motion for change of judge for cause. She argues that her amended

motion was sufficient to warrant the judge's disqualification for cause or, at the

very least, a hearing on the motion before a different judge.

                                           15
       In reviewing the circuit court's denial of a motion for change of judge, we

presume "that a trial judge will not preside over a proceeding in which the judge

cannot be impartial." Elnicki v. Caracci, 255 S.W.3d 44, 48 (Mo. App. 2008).

Therefore, our review is limited to determining whether the circuit court's ruling

constituted an abuse of discretion. Id.

       Section 508.090.1 provides that a judge may be disqualified in a civil case if

"(1) . . . the judge is interested or prejudiced, or is related to either party, or has

been of counsel in the cause;" (2) . . . the opposite party has an undue influence

over the mind of the judge." A request to disqualify a judge must include an

affidavit attesting "to the truth of the petition, and that affiant had just cause to

believe that he cannot have a fair trial on account of the cause alleged."

§ 508.130. If reasonable notice has been given to the non-moving party, the judge

"shall consider the application, and if it is sufficient, the judge shall be disqualified."

§ 508.140.1. A "sufficient" motion for change of judge is one that is both

procedurally adequate, in that it meets Section 508.130's requirements of form

and Section 508.140's requirements of notice, and substantively adequate, in that

it alleges, on its face, facts that warrant disqualification for cause under either

subsection (1) or (2) of Section 508.090.1. State ex rel. Wesolich v. Goeke, 794
S.W.2d 692, 696-97 (Mo. App. 1990). If the motion is sufficient procedurally and

substantively, then the judge shall be disqualified pursuant to Section 508.140.1,

unless the facts alleged in the application are disputed. Id. at 697. When the facts




                                            16
in the motion are disputed, then the court must hold a hearing on the record. Id.

"[I]f the challenged judge is to testify, a different judge must hear the matter." Id.

      In this case, Mother's amended motion was procedurally adequate, as it was

verified and gave reasonable notice to Father. See id. at 696-97. As for whether

it was substantively adequate, the basis for Mother's amended motion was the

circuit court's alleged demonstration of "systematic and continuing prejudice and

bias towards [her]" and an "attitude of personal enmity towards [her] and in favor

of [Father] to [Mother]'s detriment."

      Not every prejudice "is legally sufficient to disqualify a judge from the duty

of hearing a case." Id. at 697. Legally sufficient prejudice has been described as

follows:

             Prejudice is the attitude of personal enmity towards the party or
      in favor of the adverse party to the other's detriment. It is not the
      mere possession of views regarding the law or the conduct of a party
      or of his counsel. Prejudice is in the personal sense rather than in the
      judicial sense. Prejudice refers to a mental attitude or a disposition of
      the judge towards a party: either a hostile feeling or spirit of ill-will
      against one of the litigants, or a favoritism towards one of them.

Id. Additionally, to be disqualifying, bias and prejudice "must stem from an

extrajudicial source and result in an opinion on the merits on some basis other than

what the judge learned from his participation in the case." Id. "An impersonal

prejudice resulting from background experience is insufficient." Id. (footnote

omitted). Moreover, "[t]he mere fact that a ruling is made against a party . . . does

not show bias or prejudice on the part of the judge." Farris v. Farris, 75 S.W.3d
345, 348 (Mo. App. 2002). Rather, "[a] judge should withdraw from a case only

                                          17
when the facts show prejudice to such an extent so as to evince a fixed

prejudgment and to preclude a fair weighing of the evidence." Wesolich, 794
S.W.3d at 698.

      First, Mother argued that the judge's actions on August 20, 2014, were

prejudicial, improper, and indicated he had prejudged the case because he held an

"extended" in-chambers conference on that date concerning both Father's family

access motion and his motion to modify, without providing notice to the guardian

ad litem or to the parties that he was going to take up the modification case.

Mother alleged that the judge, without hearing evidence, then decided that Father

had been denied visitation and should have contact with the children, so he

vacated the July 2013 visitation and custody order in the modification case.

      Second, Mother argued that the trial judge demonstrated prejudice, bias, and

hostility by accusing her of not complying with the dissolution judgment and sua

sponte issuing a show cause order against her on October 24, 2014, without

having heard any sworn testimony or evidence. Mother also argued that the trial

judge allowed Father's counsel to interrupt the court several times during the

hearing but then reprimanded Mother's counsel for her tone. Mother contended

that the trial judge further exhibited hostility toward her when he would not grant

her previously-engaged counsel a continuance for the show cause hearing; would

not allow her to present the testimony of her two witnesses, including a paid

expert; limited her evidence -- but not Father's evidence -- to ten minutes; and

allowed Father's counsel to interrupt her presentation of evidence.

                                         18
      Third, Mother argued that the trial judge demonstrated prejudice, bias, and

hostility by sua sponte continuing a hearing for Father while denying her requests

for a continuance, and by refusing to set any of Mother's motions for hearing or

summarily denying them while immediately setting Father's motions for hearing.

      Lastly, Mother argued that the trial judge demonstrated prejudice, bias, and

hostility by transferring every other domestic case except this one to another

division after he was reassigned to non-domestic cases on January 1, 2015.

      None of these allegations were substantively adequate to require a hearing,

let alone disqualification. Almost all of Mother’s allegations were based on adverse

rulings, which were not sufficient to show bias. Her allegations about the court's

transferring every other case but hers were also insufficient, as the case remained

on the trial judge’s docket, and he was well within his authority to keep it. See

Point II, supra. None of the court’s statements or actions demonstrated bias or

prejudice stemming from a source outside of what the judge learned from his

participation in the case. Likewise, they did not demonstrate an attitude of

personal enmity toward Mother or in favor of Father to Mother's detriment. The

court did not abuse its discretion in denying Mother’s amended motion for change

of judge for cause. Point III is denied.

Point IV -- Findings Regarding Rejection of GAL's Proposed Custodial Arrangement

      In Point IV, Mother and the GAL contend that the circuit court erred in failing

to make findings detailing the specific relevant factors that resulted in its rejection

of the GAL's proposed custodial arrangement. They argue that the circuit court

                                           19
was statutorily required to make such findings and its failure to do so requires

reversal.

          Section 452.375.6 provides that, when the parties have not agreed to a

custodial arrangement, the court shall make written findings in the judgment based

on the public policy in Section 452.375.48 and on each of the specific relevant

factors from Section 452.375.29 that make a particular arrangement in the child's


8
    Section 452.375.4 states Missouri's public policy concerning custody decisions:

                  The general assembly finds and declares that it is the public policy of this
          state that frequent, continuing and meaningful contact with both parents after the
          parents have separated or dissolved their marriage is in the best interest of the child,
          except for cases where the court specifically finds that such contact is not in the
          best interest of the child, and that it is the public policy of this state to encourage
          parents to participate in decisions affecting the health, education and welfare of
          their children, and to resolve disputes involving their children amicably through
          alternative dispute resolution. In order to effectuate these policies, the court shall
          determine the custody arrangement which will best assure both parents participate
          in such decisions and have frequent, continuing and meaningful contact with their
          children so long as it is in the best interests of the child.

9
    The factors listed in Section 452.375.2 are, in pertinent part:

          (1) The wishes of the child's parents as to custody and the proposed parenting plan
          submitted by both parties;

          (2) The needs of the child for a frequent, continuing and meaningful relationship with
          both parents and the ability and willingness of parents to actively perform their
          functions as mother and father for the needs of the child;

          (3) The interaction and interrelationship of the child with parents, siblings, and any
          other person who may significantly affect the child's best interests;

          (4) Which parent is more likely to allow the child frequent, continuing and
          meaningful contact with the other parent;

          (5) The child's adjustment to the child's home, school, and community;

          (6) The mental and physical health of all individuals involved, including any history of
          abuse of any individuals involved. . . . ;

          (7) The intention of either parent to relocate the principal residence of the child; and

          (8) The wishes of a child as to the child's custodian. . . .

                                                     20
best interests. Additionally, if the court rejects a proposed custodial arrangement,

the court must include a written finding in the judgment detailing the specific

relevant factors from Section 452.375.2 that resulted in the rejection.

§ 452.375.6. "[S]ection 452.375.6 puts the burden on the court to issue written

findings instead of on the parties" to request such findings pursuant to Rule

73.01(c). Buchanan v. Buchanan, 167 S.W.3d 698, 701 n.3 (Mo. banc 2005).

      If the court does not include the required findings, the judgment must be

reversed and the cause remanded so that the court can make the findings. Speer

v. Colon, 155 S.W.3d 60, 62 (Mo. banc 2005). This is because the purpose of

requiring findings on the relevant factors from Section 452.375.2 that led to the

rejection of a custodial arrangement "is to allow for more meaningful appellate

review." Huber ex rel. Boothe v. Huber, 174 S.W.3d 712, 716 (Mo. App. 2005).

      In this case, the parties did not agree to a custodial arrangement. Father,

Mother, and the GAL submitted separate parenting plans. Father's proposed

parenting plan provided that Mother and Father would share joint legal and joint

physical custody of the children, while Mother's proposed parenting plan and the

GAL's proposed parenting plan provided for Mother to have sole legal and sole

physical custody. The court found that Father's proposed plan, as modified by the

court, served the children's best interests. The court's plan gave the parties joint

legal and joint physical custody and provided that Father would have parenting time




                                         21
with the children every Wednesday evening, every other weekend, alternating

holidays and spring breaks, and half of each summer.10

       In its judgment, the court made detailed findings on each of the relevant

factors in Section 452.375.2 that made this custodial arrangement in the children's

best interests. The court also made detailed findings on each of the relevant

factors that resulted in its rejecting Mother's proposed custodial arrangement. In

these findings, however, the court did not expressly state that it was rejecting the

GAL's proposed custodial arrangement as well. The GAL and Mother assert that

the court's failure to separately make findings on the GAL's proposed custodial

arrangement requires reversal. We disagree.

       Mother's proposed custodial arrangement and the GAL's proposed custodial

arrangement were virtually identical. Both proposed arrangements provided that

Mother have sole legal and sole physical custody; that Mother's address be used

for mailing and educational purposes; that Father be allowed only six hours of

supervised visitation on one day per week; that Father's visits be supervised by

Swan Therapeutic Services; that Father pay for Swan Therapeutic Services; and

that Father's contact with the children by telephone or internet be supervised.




10
  The court also awarded Father some specific compensatory periods of parenting time due to
Mother's denial of his parenting time during nine months in 2014. The award of compensatory
parenting time is not at issue in this appeal.


                                              22
       Because the proposed custodial arrangements of both Mother and the GAL

were the same in all material respects,11 the circuit court's findings detailing why it

rejected Mother's proposed custodial arrangement applied equally to the GAL's

proposed custodial arrangement. These findings were sufficient to allow for

meaningful appellate review. The court's failure to specifically refer to "the GAL's

parenting plan," when it clearly addressed the GAL's proposed custodial

arrangement by addressing Mother's virtually identical proposed custodial

arrangement, was, at most, harmless error. Point IV is denied.

Point V -- Whether Modification Was Against the Weight of Evidence

       In Point V, Mother and the GAL contend that the circuit court erred in

ordering anything other than sole legal and physical custody to Mother because the

court's finding that joint legal and joint physical custody was in the children's best

interests was against the weight of the evidence. Specifically, Mother and the GAL

argue that the court: (1) erroneously excluded the expert testimony of a social

worker who had supervised some of Father's visits with the children; (2)

erroneously found that there was no evidence of the children's wishes; (3)

improperly ignored the overwhelming psychological evidence; and (3) disregarded


11
   There were three differences between Mother’s proposed custodial arrangement and the GAL’s
proposed custodial arrangement. First, Mother proposed that Father's one day of visitation occur on
Sunday, while the GAL did not specify a day. This was clearly immaterial. Second, Mother
proposed that Father receive no holiday visitation unless the holiday happened to occur on his
visitation day and a supervisor was available, while the GAL proposed alternating holidays. Third,
Mother proposed that “no third party” be involved in Father’s visits, while the GAL proposed that
any of Father’s friends or relatives could be present during his visits. Given that the court’s
parenting plan awarded alternating holidays and placed no restrictions on persons present during
Father’s parenting time, the court did not “reject” these parts of the GAL’s proposed custodial
arrangement; therefore, no findings were required.

                                               23
the overwhelming evidence of Father's poor history and conduct toward the

children. Mother and the GAL further assert that the weight of the evidence did

not support a finding that the parties had a commonality of beliefs concerning

parental decisions or that there had been a substantial change of circumstances

making Father's joint custody in the children's best interests.

      The appellant faces a "heavy burden" to overturn the circuit court's child

custody award. Keel v. Keel, 439 S.W.3d 866, 875 (Mo. App. 2014). We

presume that the court considered all of the evidence and made its award in the

children's best interests. Lindsey v. Lindsey, 336 S.W.3d 487, 494 (Mo. App.

2011). We will not disturb the award unless we are firmly convinced that the

children's welfare requires some other result. Id.

      In determining that joint legal and joint physical custody was in the children's

best interests in this case, the court examined and made very detailed findings on

all of the relevant factors listed in Section 452.375.2. Specifically, the court found

that factor (1), the wishes of the child's parents as to custody and the proposed

parenting plans; factor (2), the children's need for a frequent, continuing, and

meaningful relationship with both parents and the parents' ability and willingness to

actively perform their functions as mother and father for the children's needs;

factor (3), the children's interaction and interrelationship with parents, siblings, and

any other person who may significantly affect their best interests; and factor (4),

which parent is more likely to allow the children frequent, continuing, and

meaningful contact with the other parent, favored Father. The court found that

                                          24
factor (5), the children's adjustment to their home, school, and community, favored

Mother, while factor (6), the mental and physical health of all individuals involved,

was neutral. Lastly, the court found factor (7), the intention to relocate, was

irrelevant, and that there was no evidence as to factor (8), the wishes of the

children as to their custodian.

      Mother and the GAL contend in their first subpoint that the court erred in

excluding and, consequently, not considering, the expert testimony of Kristin

Swan, a licensed clinical social worker whom Mother hired to assist her in

supervising Father's visits with the children in 2015. Because the GAL failed to

disclose that Swan would be testifying as an expert, the court allowed Swan to

testify only as a fact witness about what she observed during Father’s visits.

Mother and the GAL argue that Swan should have been allowed to testify as an

expert that, based upon her experience, education, and training, as well as her

observations, she did not believe that Father could manage the children on his own,

ensure their safety, or be unsupervised around them.

      The circuit court has discretion to admit or exclude expert testimony. Legg

v. Certain Underwriters at Lloyd’s of London, 18 S.W.3d 379, 386 (Mo. App.

1999). We need not determine whether the court abused its discretion in

excluding Swan’s expert testimony, however, because the exclusion of her

testimony was, at most, harmless error.

      The exclusion of expert testimony “does not result in reversible error unless

it would have changed the outcome” of the case. Id. Swan’s expert testimony

                                          25
would not have changed the outcome here because the court did not find Swan to

be a credible witness. In the judgment, the court discussed Swan’s and another

witness’s testimony concerning examples of Father’s alleged inability to

appropriately supervise the children. The court then stated that it gave “little to no

weight to these examples” and found the testimony to be “meritless and paltry.”

The court described Swan’s other testimony, in which she implied that Father had

acted inappropriately toward his daughter, to be “bogus, outrageous, abominable

and mean-spirited.” Given that the court found that Swan’s observations were not

credible, it is highly unlikely that it would have found her expert opinion, which was

based upon those observations, to be credible. Therefore, the exclusion of her

expert opinion was harmless error.

      In their second subpoint, Mother and the GAL contend that the court erred in

finding that no evidence was presented as to the children's wishes. They note that

Chafin, the children's therapist, testified that the children did not want to relocate

to Father's home or live with Father and that they desired to remain in Mother's

custody. The court specifically stated in its judgment that it accorded Chafin's

testimony “little weight” because he admitted to shredding any documents

pertaining to the children's progress or treatment. We defer to the circuit court's

decision to reject Chafin’s testimony. Wennihan, 452 S.W.3d at 727.

      In their third subpoint, Mother and the GAL contend the court erred in finding

Father's treating psychologist, Dr. Stephen Blum, to be more credible regarding

Father's psychological issues than Dr. Aileen Utley, who conducted forensic

                                          26
psychological examinations on both parties; Dr. Stanley Bier, a psychologist who

evaluated Father; Chafin, the children's therapist; and Swan. In its judgment, the

court noted the conflicting evidence from the experts on Father’s psychological

issues. The court then explained why, after consideration of all of the evidence in

the record, it agreed with Blum’s unequivocal opinion that Father was not a danger

to the children. We defer to the circuit court’s determination as to the credibility of

witnesses and the weight to accord the evidence. Id.

      In their fourth subpoint, Mother and the GAL contend the court "failed to

consider or make findings on a great deal of relevant evidence showing that only

sole legal and physical custody with Mother was in the children's best interest."

Much of the evidence that Mother lists was disputed. Clearly, the court either

rejected Mother’s evidence or accorded it little weight. We defer to its decision to

do so. Id.

      In their fifth and final subpoint, Mother and the GAL contend there was no

substantial evidence justifying anything other than an award of sole legal and sole

physical custody of the children to Mother. Specifically, they argue that there was

no evidence that the parties shared a commonality of beliefs supporting an award

of joint legal custody. On this issue, the court found that Mother had not

previously conferred with Father regarding major decisions regarding the children.

The court also stated, however, that it was "cautiously optimistic" that Mother

would comply with the court's parenting plan. The court noted that Mother

admitted that she and Father have had no verbal or physical confrontations in the

                                          27
eight years since their dissolution. Additionally, Father testified that he was willing

and able to work with Mother in a joint custody arrangement. Mother’s opposition

to joint legal custody was not a sufficient reason to deny Father joint legal custody.

§ 452.375.5(1). Compare Frantz v. Frantz, 488 S.W.3d 167, 177-78 (Mo. App.

2016) (affirming joint legal custody award where only one party was willing and

able to make shared decisions affecting the child's welfare and the other party

refused to cooperate), with Reno v. Gonzales, 489 S.W.3d 900, 903 (Mo. App.

2016) (reversing joint legal custody award where there was no evidence of the

parties' past or present ability to make joint decisions in child's best interests).

      Mother and the GAL also argue that there was no evidence of a substantial

change in circumstances permitting modification. Although the court did not

expressly state what the substantial change in circumstances was, the judgment

indicates that it was Mother's unwillingness and inability to allow the children

frequent, continuing, and meaningful contact with Father. Sufficient evidence in

the record supported this finding. A parent's interference with the other parent's

rights to visitation constitutes a changed circumstance that may justify and require

custody modification. Frantz, 488 S.W.3d at 175. Point V is denied.

                                      CONCLUSION

      The judgment is affirmed.


                                                ____________________________________
                                                LISA WHITE HARDWICK, JUDGE

ALL CONCUR.

                                           28